DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are pending in this application and were examined on their merits.  

Election/Restrictions

Applicant’s election without traverse of at least one thermoresponsive polymer: poly(N-isopropylacrylamide)/PNIPPAm in the Interview on 04/12/2022 is acknowledged.  The updated search encompassed both the claimed genus of coupling agents and genus of thermoresponsive polymers, which were found to be free of the art.  Therefore, the species elections of:  coupling agent set forth in the Action mailed 12/02/2021 and thermoresponsive polymer as set forth in the Interview on 04/12/2022 are withdrawn.

The objection to the Specification because of minor informalities in the Cross-Reference to Related Applications has been withdrawn due to the Applicant’s amendment to the Specification filed 03/24/2022.



The rejection of Claims 1-8 and 10 under 35 U.S.C. § 103 as being unpatentable over Newby et al. (US 2014/0193911 A1) in view of Renoud et al. (2012), both of record, has been withdrawn due to the Applicant’s with regard to the teaching of Renoud et al. utilizing imine formation to chemically bond chitosan to TESBA being distinct from the claimed use of TESBA to form a 3-D multilayer network.

The rejection of Claim 9 under 35 U.S.C. § 103 as being unpatentable over Newby et al. (US 2014/0193911 A1) in view of Renoud et al. (2012), as evidenced by Alghunaim et al. (2017), all of record, for reasons of record set forth above.

Drawings

Figures 1A and 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments

Applicant's arguments filed 03/24/2022 have been fully considered but they are not persuasive. 

The Applicant argues that the Figures 1A and 1B do not illustrate that which is old, noting that the indicated numbers 10, 12 and 14 do not correspond to numbers 10, 12 and 14 of Fig. 1A of Newby and requires different polymeric blends and elements (Remarks, Pg. 5, Lines 1-22).

This is not found to be persuasive for the following reasons, the Figures and numbering of the claimed invention and the prior art are identical.  In the Figure of the prior art and that of the claimed invention, numbers 10, 12 and 14 respectively, refer to identical components:  a cell culture support, a substrate and a polymeric blend layer.  See Newby as published, Paragraph [0039] and the instant Specification at Paragraph [0037].  

That the Applicant’s disclosure may teach embodiments of polymeric blends which are different from that of Newby, there is no indication in the disclosure that that is what the figures illustrate.  There is no structural difference between the figures of the prior art and that of the claimed invention disclosed either in the figures or in the description thereof.  Therefore, the figures remain objected to because only that which is old is illustrated.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   Claim 1 recites, “blending at least one thermoresponsive polymer and at least one coupling agent having functional thiol, ester, epoxy, or aldehyde groups such that the at least one coupling agent forms a three-dimensional multilayered network which entraps the at least one thermoresponsive polymer to provide a polymeric blend, applying the polymeric blend to the substrate to provide a polymeric blend on the substrate”.  

These teachings indicate that the combining of thermoresponsive polymer (TRP) and the at least one coupling agent will form a three-dimensional multilayered network which entraps the at least one thermoresponsive polymer to provide a polymeric blend.  However, Paragraph [0057] of the Specification as filed stares that, “The polymeric blend layer also includes a coupling agent.  An effective coupling agent should exhibit a suitable solubility with the TRP to form an inter-diffused interphase and while molecules can form a cross-linked network to lock in the TRP chains”.  Paragraph [0058] of the Specification as filed states, “In on or more embodiments, the coupling agents of the present invention bind or attach to the substrate…The coupling agent also acts to entangle or interlock the TRP chains, this immobilizing them to the substrate”.  Therefore, it is clear from the disclosure that the mere blending of the TRP and coupling agent to form a polymeric blend will not form a three-dimensional multilayered network which entraps the at least one TRP in the absence of a curing or cross-linking step which binds the coupling agent to the substrate.   This is supported additionally at Paragraph [0070]  of the Specification as filed, which states that TESBA (coupling agent) is cured by the application of heat, causing siloxane bonds to form that interlock pNIPAAn (thermoresponsive polymer) in the forming TESBA network.  Claims 2-10 are rejected as being dependent upon Claim 1.  This is a NEW MATTER rejection.





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5, 7 and 10 are newly rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 2-5 recite the limitation “cultured cell layer”.  There is insufficient antecedent basis for this limitation in the claims.  Although the base claim recites “cell culture complex” and “cell culture support”, is unclear if either of these layers are the recited “cultured cell layer” or if “cultured cell layer” is a new layer.  If the Applicant is referring to the ‘cell culture complex’ in the base claim, the Examiner suggests using the same terminology.  Further, claim 7 also lacks antecedent basis for the term “detachment of the cultured cell layer”,  as this claim depends from Claim 1, which also contains no reference to any step of detachment of the cultured cell layer.

Regarding Claim 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Response to Arguments

Applicant's arguments filed 03/24/2022 have been fully considered but they are not persuasive. 

The Applicant argues that the amendment to Claim 7 corrects the rejection for lack of antecedence (Remarks, Pg. 5, Lines 26-29).

This is not found to be persuasive for the reasoning provided in the above new rejection.  As discussed above in the New rejections, removal of the word “the” in the amendments filed 01/18/2022 would not overcome the lack of antecedence issues.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Li et al. (2015).  Li et al. teaches the thiol modification of silicon substrates with a silane coupling agent (3-mercaptopropyltrimethoxysilane) which are then surface bonded with ene-reactive thermoresponsive polymer PNIPAM to form a polymer film thereon (Pg. 11517, Column 2, Lines 1-2 and 18-43).  The reference however does not teach or suggest that the coupling agent forms a 3D multilayered network which entraps the thermoresponsive polymer as claimed.


Sui et al. (2013).  Sui et al. teaches the formation of a hydrogel composed of thermo-responsive poly(N-isopropylacrylamide) (PNIPAM) and redox-responsive poly(ferrocenylsilane) (PFS) having functional acrylate (ester) groups (Pg. 337, Abstract and Pg. 339, Scheme 1).  However, the hydrogel is not a polymer blend as claimed and the PFS is reacting with the PNIPAM to polymerize, not acting as a coupling agent as claimed.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        05/05/2022



/SHARMILA G LANDAU/           Supervisory Patent Examiner, Art Unit 1653